Citation Nr: 1022379	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability, including depression and posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.H.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2008 for further development.  

The Veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board has described the underlying issue as one of 
service connection for an acquired psychiatric disability, to 
include depression and PTSD in recognition of the judicial 
guidance offered in Clemons v. Shinseki, 23 Vet.App. 1 
(2009).  Specifically, that decision noted that although a 
claimant may describe only one particular mental disorder in 
a service connection claim, the claim should not necessarily 
be limited to that disorder.  Rather, VA should consider the 
claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
decision noted that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  By way of a January 1994 rating decision, the RO denied 
the Veteran's claim for a "nervous" condition; the Veteran 
did not file a timely notice of disagreement.  

2.  Certain evidence received since the January 1994 decision 
is new and raises a reasonable possibility of substantiating 
the claim.	


CONCLUSIONS OF LAW

1.  The January 1994 RO rating decision which denied the 
Veteran's claim for a "nervous" condition is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Certain evidence received since the January 1994 decision 
is new and material; accordingly, the claim for service 
connection for an acquired psychiatric disability, to include 
depression and PTSD, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The Veteran's original service connection claim for a nervous 
condition was denied by the RO by way of a January 1994 
rating decision.  The Veteran failed to file a timely notice 
of disagreement.  Consequently, the decision became final.  
38 U.S.C.A. § 7105(c). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence on record at the time of the January 1994 denial 
included the service treatment records; and various hospital 
records reflecting that the Veteran had an alcohol and 
cocaine dependency, and a suspected personality disorder.

The basis for the January 1994 denial was the lack of a 
confirmed diagnosis of a current disability and the lack of a 
competent medical nexus linking any psychiatric disability to 
service.  The Veteran was scheduled for a VA examination but 
he failed to report for it.  

Evidence submitted since the January 1994 rating decision 
includes VA outpatient treatment reports that reflect 
numerous psychiatric diagnoses; additional letters from the 
Veteran; a June 2004 VA examination report in which the 
Veteran was diagnosed with polysubstance dependence, a major 
depressive disorder, dysthymic disorder, and a personality 
disorder; lay statements from the Veteran's brother and 
mother reflecting their observations regarding the Veteran's 
change in behavior after returning home from service; a 
November 2005 examination report in which the Veteran was 
diagnosed with depression, polysubstance dependence, a 
personality disorder, and a history of trauma and sexual 
abuse in childhood; and testimony from the Veteran at a July 
2008 Board hearing.                          

The Board notes that in its August 2004 rating decision, the 
RO reopened the claim for service connection for a major 
depressive disorder (also claimed as mental or nervous 
conditions); and denied it on a de novo basis.  Despite the 
determination made by the RO to reopen the claim, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  

The Board notes that this newly submitted evidence is new in 
that it is not duplicative.  The bases of the prior denial 
were that there was no confirmed diagnosis of a current 
disability and no competent medical nexus linking any 
psychiatric disability to service.  The Board notes that the 
VA medical examination reports reflect that the Veteran does 
have several current psychiatric disabilities.  Such evidence 
is new and material when considered in light of the prior 
final decision.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for an acquired psychiatric disability, 
to include depression and posttraumatic stress disorder 
(PTSD).  To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision. 


REMAND

Although a 2005 VA examination was conducted, in part, for 
the purpose of ascertaining whether it was likely that the 
claimed assault took place during service, the resulting 
opinion simply refers to inconsistencies in the Veteran's 
reporting.  The Board observes that the Veteran has testified 
as to medical testing for sexually transmitted diseases 
(STDs) during service as related to the assault.  Service 
treatment records do show treatment for various problems, 
including urethral discharges, pubic lice, and bloody stools.  
Other service treatment records note that the Veteran was 
"nervous" in connection with treatment for gastrointestinal 
complaints.  Under the circumstances, and in light of recent 
judicial decisions emphasizing the need for clear medical 
opinions based on a rationale, further development is 
necessary to fully assist the Veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any necessary special tests 
should be conducted.  After examining the 
Veteran and reviewing the file, the 
examiner should clearly list all current 
psychiatric disorders.  

The examiner should also respond to the 
following:

     a)  Is there evidence, including 
evidence of behavioral changes, in 
service records that make it at least as 
likely as not (a 50% or higher degree of 
probability) that the claimed sexual 
assault occurred during service?  Please 
address service treatment records showing 
treatment for genitourinary symptoms, any 
testing for STDs, and bloody stools as 
that may or may not relate to the claimed 
sexual assault.  

     b)  If it is at least as likely as 
not (a 50% of higher degree of 
probability) that the claimed personal 
assault occurred during service, is any 
currently diagnosed psychiatric disorder 
causally related to such assault?  

     c)  If it is not at least as likely 
as not that the claimed personal assault 
occurred during service, is it 
nevertheless at least as likely as not (a 
50% or higher degree of probability) that 
any currently diagnosed psychiatric 
disorder is causally related to service?   

The examiner should furnish a detailed 
rationale for all opinions furnished.  

2.  In the interest of avoiding further 
remand, the RO should carefully review 
the VA examination report and opinions to 
ensure that the report and opinions are 
responsive to the posed questions. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for an acquired psychiatric 
disability, to include depression and 
PTSD.  If the benefit remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be furnished an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


